Citation Nr: 0709701	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  05-21 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased initial rating for a low back 
disability, currently rated as 20 percent disabling.  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1997 to 
August 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veterans Appeals (VA) Regional Office (RO) that granted 
service connection and awarded a 10 percent disability rating 
for a low back disability (lumbar strain with degenerative 
disc disease), effective August 3, 2003.  By a November 2006 
rating decision, the RO increased the disability rating 
assigned for the low back disability from 10 to 20 percent, 
effective August 3, 2003.  As the rating assigned is less 
than the maximum available rating, the issue remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).    

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

On VA examination in October 2006,  the examiner diagnosed 
the veteran with lumbosacral strain and degenerative disc 
disease of the lumbar spine at L4-L5 and L5-S1 with bilateral 
lumbar radiculopathy.  Regarding the neurological 
manifestations of the low back disability, the examiner 
reported the veteran experiencing intermittent episodes of 
burning in the groin and pain down the left leg above the 
knee along the posterolateral aspect of the left thigh and 
diagnosed bilateral lumbar radiculopathy.  It remains unclear 
whether the symptoms the veteran's lumbar radiculopathy 
produces are a unilateral or bilateral condition.  The Board 
finds that an additional examination and opinion addressing 
the question of the neurological manifestations of the 
veteran's low back disability is necessary in order to fairly 
decide the merits of the veteran's claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a 
neurological examination to determine 
the current severity of his lumbar 
radiculopathy condition.  The 
examination report should note which 
nerve or nerves are affected by the 
radiculopathy, the extent to which the 
nerve or nerves are affected, whether 
the neurological condition is 
unilateral or bilateral, and what 
symptoms the neurological condition 
produces.  The claims folder should be 
made available to the examiner for 
review in conjunction with the 
examination and the examination report 
should note that review.

2.  Then, readjudicate the claim for an 
increased rating for lumbar strain with 
degenerative disc disease.  Consider 
whether the evidence warrants separate 
evaluation of any associated objective 
neurological abnormalities under an 
appropriate diagnostic code.  If the 
decision remains adverse to the 
veteran, issue the veteran and his 
representative a supplemental statement 
of the case and allow him the 
appropriate opportunity for response.  
Thereafter, return the case to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

